Barnard, Justice.
In affidavits to move for a change of place of trial on the ground of the convenience of witnesses, and also in affidavits to oppose such motions, the affidavits should state what is expected to be proved by the witnesses, so that the court may judge of their materiality.
In these cases the affidavit of the moving party shows nine witnesses who are alleged to be material. Eight reside in Orleans county, two being defendants, and one resides in Cayuga county. The affidavit sets out what is expected to be proved by these witnesses, and certainly makes a strong case.
The motion is opposed on an affidavit stating, generally, that the plaintiff has six witnesses who are material, but not stating what is expected to be proved by them. Of these six witnesses, four reside in Kings county, one in the city of New York, and one in the state of New Jersey.
Motion granted, with $10 costs of motion in each case, to abide the event.